AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet I



                                         UNITED STATES DISTRICT COURJuesw.Mc
                                                           Eastern District of Arkansas                     BJ:,----+-+-+-t'---t:.t::~P~CLERK:-=~
                                                                          )
             UNITED STATES OF AMERICA                                     )
                                  v.                                      )
                                                                          )
                        LLOYD FERRELL                                             Case Number: 4:18-CR- 560-BD-1
                                                                          )
                                                                          )       USM Number: 17734-076
                                                                          )
                                                                          )        Nicole Lybrand
                                                                          )      Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)           1 of the Misdemeanor Information, a Class A Misdemeanor

D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                        Offense Ended

 18 USC 1791(a)(2)                 Possession of a prohibited object by a prison inmate                      2/12/2018                    1




       The defendant is sentenced as provided in pages 2 through         __4___ of this judgment. The sentence is imposed pursuant to
the Sentencing Refotm Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                               D is     Dare dismissed on the motion of the United States.
               ------------
         It is ordered that the defendant must notify the United States attomey for this district within 30 days of anx change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material clianges in econonnc circumstances.

                                                                          1/22/2019
                                                                         Date of Imposition of Judgment




                                                                         -~
                                                                          Beth Deere, U.S. Mag. Judge
                                                                         Name and Title of Judge




                                                                         Date
AO 2458 (Rev. 11/16) Judgment in Criminal Case
                     Sheet 2 - · Imprisonment

                                                                                                       Judgment   Page _ _2__ of   4
 DEFENDANT: LLOYD FERRELL
 CASE NUMBER: 4:18-CR- 560-BD-1

                                                               IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
3 months to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
imposed.



     D      The court makes the following recommendations to the Bureau of Prisons:




     liZI   The defendant is remanded to the custody of the United States Marshal.

     D      The defendant shall surrender to the United States Marshal for this district:

            D   at                                 -D   a.m.     D   p.m.     011


            D   as notified by the United States Marshal.

     D      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            D   before 2 p.m. on

            D   as notified by the United States Marshal.

            D   as notified by the Probation or Pretrial Services Office.



                                                                     RETURN
 I have executed this judgment as follows:




            Ddcndant delivered on                                                           to

 a               _ _ _ _ _ _ _ _ _ _ _ _ , with a ce1tified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL



                                                                            By   --------====-:-::-==-==:-c=::-:---:-,-=-------
                                                                                            DEPUTY UNITED STATES MARSHAL
AO 24513 (Rev. 11/16)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                          Judgment - Page     3   of         4
 DEFENDANT: LLOYD FERRELL
 CASE NUMBER: 4:18-CR- 560-8D-1
                                                CRIMINAL MONETARY PENALTIES
      Thi.: defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                      Assessment                    JVT A Assessment*                  Pine                     Restitution
 TOTALS             $ 25.00                       $ 0.00                           $ 0.00                     $ 0.00



 D The determination of restitution is deferred until
                                                                - - - - . An Amended Judgment in a Criminal Case (AO 245C)             will be entered
      alter such determination.

 D Thi.: defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately propo1tioned payment, unless specified otherwise in
                                                                                                         *
      the_priority or~er oy perc~ntage payment cohunn below. However, pursuant to 18 U.S.C. 3664(1), all nonfcderal victims must be paid
      before the Untted States 1s paid.

  Name of Pavee                                                                 Total Loss**        Restitution Ordered Prioritv or Percentage




 TOTALS                                                                    $                  0.00 $_ _ _ _---=-0-=.0-=-0


 D     Restitution amount ordered pursuant to pica agreement           S

 D     The defendant must pay interest on restitution and a fine of more than S2,500, w1less the restitution or fine is paid in full before the
                                                                                   *
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. 36 I 2(t). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default. pursuant to 18 U.S.C. § 3612(g).


 D     The court detcnnined that the defendant docs not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the              D fine        D restitution.
       D the interest requirement for the            D fine        •   restitution is modified as follows:

 * Justice for Victims ofTraffickina Act of2015, Pub. L. No. 114-22.
 ** Findings for the total amount of'losses are required under Chapters 109A, 110. l l0A, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev. J 1116)   Judgment in a Criminal Case
                        Sheet 6 --- Schedule of Payments

                                                                                                                       Judgment --- Page __4__ of        4
 DEFENDANT: LLOYD FERRELL
 CASE NUMBER: 4:18-CR- 560-BD-1

                                                             SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
                                             25.00
 A     all   Lump sum payment of$                                    due immediately, balance due


             •     not later than                                         . or
             •     in accordance with
                                           •     C,      •    D,
                                                                     •     E, or
                                                                                      •   F below; or

 B     •     Payment to begin immediately (may be combined with                    • c.           •   D,or    D F below); or
 C     D     Payment in equal        _____               (£'.g., week(v. month{v, quarter(v)   installments of $     _ _ _ _ _ _ _ over a period of
                             (e.g .. months or years), to commence          _____          (e.g.. 30 or 60 days)   after the date of this judgment: or

 D     D     Payment in equal        _____                                         installments of $ _ _ _ _ _ _ _ over a period of
                                                         (e.g., week(v. month{~·. quarterM
                             (e.g .. mouths or years).   to commence        _____ (e.g .. 30 or 60 days) after release from imprisonment to a
             tenn of supervision; or

 E     •     Payment during the tem1 of supervised release will commence within _ _ _ _ _ (e.g .. 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time: or

 F     •     Special instructions regarding the payment ofc1iminal monetary penalties:




 Unless the court has expresslv ordered otherwise, if this judgment imposes imptisomnent. payment ofcriminal monetary pena !ties is due during
 the period of imprisonment.· All criminal monetary penalties, except those payments made through the Federal Bureau of Ptisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including def,mdaut numbe,~, Total Amount. Joint and Several Amount,
       and co1Tesponding payee, if appropriate.




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the fol lowing property to the United States:


 Pavmcnt:,; shall be applied in the following order: ( 1) assessment, (2) restitution principal. (3) restitution interest, (4) fine principal. ( 5) fine
 int~rest, (6) conunumty restitution, (7) JVTA assessment. (8) penalties. and (9) costs. mcluding cost of prosecution and court costs.
